No opinion. Motion for leave to appeal to the court of appeals granted, and the following questions certified to that court, viz.:-(1) Was the defendant Sherwood a bona fidepurchaser for value, not having delivered all the notes of Bolton, which he agreed to deliver, prior to his receiving notice that the sale to Mm and Mrs. Bolton was claimed to be in fraud of creditors? (2) The trial court having found that said bill of sale of August 2, 1893,. was fraudulent and void, in so far as it transferred property to Mrs. Bolton, does it follow, as a matter of law, from the findings and from, the undisputed facts in the case, that said bill' of sale was fraudulent as to both vendees, named therein?